Exhibit 99.1 THOMSON REUTERS STREETEVENTS EDITED TRANSCRIPT FRPT - Q3 2015 Freshpet Inc Earnings Call EVENT DATE/TIME: NOVEMBER 11, 2015 / 10:00PM GMT THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us ©2015 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its affiliated companies. NOVEMBER 11, 2015 / 10:00PM, FRPT - Q3 2015 Freshpet Inc Earnings Call CORPORATE PARTICIPANTS Katie Turner Freshpet Inc - IR Richard Thompson Freshpet Inc - CEO Dick Kassar Freshpet Inc - CFO Scott Morris Freshpet Inc - COO CONFERENCE CALL PARTICIPANTS Jason English Goldman Sachs - Analyst Peter Benedict Robert W. Baird & Company, Inc. - Analyst Robert Moskow Credit Suisse - Analyst Joe Edelstein Stephens Inc. - Analyst Phil Terpolilli Wedbush Securities - Analyst Jon Andersen William Blair & Company - Analyst Mark Astrachan Stifel Nicolaus - Analyst Scott Van Winkle Canaccord Genuity - Analyst
